DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to Applicant’s amendment filed 23 November 2021.
The amendment filed 23 November 2021 does not place the application in condition for allowance.
This action is made final.
Status of Claims
Claims 1 and 8 were amended in the amendment filed 23 November 2021.
Claim 2 was cancelled in the amendment filed 23 November 2021.
Claims 11-20 are withdrawn from consideration.
Claims 1 and 3-10 are pending before the Office and currently examined.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3, and 5-10 are rejected under 35 U.S.C. 103 as obvious over Dupont et al. (article entitled Controlling Interdiffusion, Interfacial Composition, and Adhesion in Polymer Solar Cells; hereinafter “Dupont”). Additional evidence provided by Norrman et al. (article entitled Degradation Patterns in Water and Oxygen of an Inverted Polymer Solar Cell; hereinafter “Norrman”) is relied upon by the Examiner.
Regarding claims 1, 7, and 8, Dupont teaches a photovoltaic device (title and Figure 1) comprising: 
a transparent or semi-transparent first electrode (ZnO/ITO side in Figure 1, each known transparent conductive oxide electrodes in solar cells; page 6, paragraph 1 under Experimental Section); 
an active layer disposed over the first electrode (P3HT:PCBM active layer in Figure 1; page 6, paragraph 1 under Experimental Section); and 
a second electrode disposed over the first surface of the active layer (silver (Ag) electrode in Figure 1; page 6, paragraph 1 under Experimental Section). 
Furthermore, Dupont teaches the active layer (P3HT:PCBM) comprises a first surface (upper surface in Figure 1, corresponding to “Ag side”), a bulk region (interior of P3HT:PCBM layer in Figure 1) and a second surface (lower surface in Figure 1, corresponding to “ZnO side”), the active layer comprising at least one small molecule component (i.e. PCBM; page 6, paragraph 1 under Experimental Section) and at least one polymer component (i.e. P3HT; page 6, paragraph 1 under Experimental Section), wherein the weight ratio of the at least one small 
Dupont further teaches a PEDOT:PSS and P3HT:PCBM mixed layer is present, but in inverted organic photovoltaics the PEDOT rich interface with P3HT:PSS has lower adhesion. Dupont further teaches annealing the active layer at higher annealing temperatures and longer annealing times, the PCBM concentration at the Ag side decreases (page 2, paragraph 3-–page 4, paragraph 1 and Figure 2). Dupont further teaches the interdiffusion of the polymers promotes the adhesion of the layers, where the adhesion energy increases with annealing time and annealing temperature (Figure 2), establishing the annealing time and temperature as a known result effective variable. While Dupont is silent to the explicit range of the weight ratio of the at least one small molecule component to at least one polymer component on the first surface is between 15:85 and 1:99, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the annealing times and temperatures of the active layer of P3HT:PCBM by increasing the annealing temperature and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP §2144.05.
Additionally, the Examiner notes the limitation recited in the preamble of claim 7 to a “submersible photovoltaic device" is a recitation of intended use and/or functional language. Per MPEP 2111.02 II, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997). The limitation is considered met so long as the device of the prior art is capable of the use and/or function recited by Applicant; as the device of the prior art meets all structural limitations presented by Applicant, and discloses a photovoltaic device comprising the active layer of claim 1, noted above, the device is therefore capable of the function and use 
Regarding claim 3, Dupont further teaches the at least one small molecule component comprises a fullerene derivative (PCBM, i.e. phenyl-C61-butyric acid methyl ester; page 1, paragraph 1 and page 6, paragraph 1 under Experimental Section). 
Regarding claims 5 and 6, Dupont further teaches the at least one polymer component comprises an electron donor polymer that is poly(3-hexylthiophene) (P3HT) (P3HT layer shown schematically in Figure 1; see page 6, paragraph 1 under Experimental Section. See also Norrman caption under Figure 1 on page 16884 establishing P3HT is a known electron donor material), 
Regarding claim 9, Dupont further teaches a charge transporting material between the second electrode and the first surface of the active layer (PEDOT:PSS layer shown schematically in Figure 1; see page 6, paragraph 1 under Experimental Section. See also Norrman caption under Figure 1 on page 16884 establishing PEDOT:PSS is a known charge transport material). 
Regarding claim 10, Dupont teaches the photovoltaic device of claim 8, as set forth above. The Examiner notes the limitations wherein the photovoltaic device “maintains at least 80% of its power conversion efficiency (PCE) after 9,000 bend cycles under water at a bending radius of 15 mm" is a recitation of intended use and/or functional language. The limitation is afforded patentable weight to the extent which structure is definitely defined and clearly set forth; as written, the limitations do not further structurally limit the claimed invention beyond the structure recited in instant claim 8. The limitations will be considered met so long as the device of the prior art meets all structural limitations and is capable of the intended use and/or 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dupont as applied to claim 1 above, and further in view of Pan et al. (article entitled Exploring what prompts ITIC to become a superior acceptor in organic solar cell by combining molecular dynamics simulation with quantum chemistry calculation; hereinafter “Pan”).
Regarding claim 4, Dupont teaches the active layer of claim 1, the limitations of which are set forth above. However, Dupont is silent to the at least one small molecule component comprising an n-type small molecule from the group recited in instant claim 4. The Examiner notes Dupont teaches the small molecule component is PCBM (page 6, paragraph 1 under Experimental Section).
Pan teaches organic solar cells (abstract). Pan teaches that ITIC is a famous non-fullerene acceptor and compares the characteristics of ITIC to PC71BM, a fullerene based acceptor (abstract), and teaches ITIC is 3,9-bis(2-methylene-(3-(1,1-dicyanomethylene)-indanone))-5,5,11,11-tetrakis(4-hexylphenyl)-dithieno[2,3-d:2',3'-d']-s-indaceno[1,2-b:5,6-b']dithiophene (page 31227, paragraph 1 under introduction). 
The devices of Dupont and Pan are analogous references in organic solar cells. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Dupont and use the ITIC small molecule electron acceptor, because the selection of a known material based upon its .
Response to Arguments
Applicant's arguments filed 23 November 2021 have been fully considered but they are not persuasive.
Applicant alleges on pages 9-15 unexpected results are shown in the specification for the claimed invention. Applicant details on pages 10-11 the method to prepare the inventive example of the specification, comparing “pristine blend film” which falls outside the claimed range and “Blend film after tape stripping”, with ratios that fall within the claimed range of 15:85 and 1:99 of the weight ratio of the small molecule component to the polymer component at the first surface. Applicant points to Figs. 6A and 6B to show the difference between the pristine and tape stripped samples; the Examiner notes that Figs. 7A and 7B also have a similar comparison with what appears to be the same sample with sampling spectra of a different angle (ratio of 8:92; see Spec. at page 30, lines 16-20). These arguments are expanded and answered below. 
Applicant argues on page 11 that the “weight ratio of the small molecule component to polymer component… is lower than what is achieved through annealing alone” is due to the tape stripping process. The Examiner respectfully disagrees. The rejection of record relies upon the optimization of the composition of the small molecule component to the polymer component to determine optimal electrode adhesion, noted above. Applicant does not provide any evidence that the disclosed method is the only way of forming the active layer and the only way to obtain the claimed weight ratio. One of ordinary skill in the art is familiar with different 
Applicant argues on pages 11-14 that various features are improved, including electrode adhesion (see remarks at page 11, describing Fig. 11), the fill factor (FF) and power conversion efficiency (PCE; see remarks at page 12, describing Table 2), maintaining initial PCE after extensive bending cycles (see remarks at pages 12-13, describing Fig. 22), and small decrease in photovoltage measured under constant load underwater (see remarks at pages 13-14, describing Fig. 18). Applicant alleges these improvements demonstrate unexpected results of the claimed invention and the weight ratio. The Examiner respectfully disagrees. First, the Examiner notes the purported unexpected results are not commensurate in scope with the claimed invention recited in instant claim 1. The data corresponding to the purported unexpected results is obtained from a device, an organic solar cell (OSC) with However, the data does not show that the unexpected results occur for a device comprising the active layer immaterial of the other device layers, e.g. ITO, ZnO, V2O5, Ag, etc. (see Spec. at page 31, lines 7-11 and page 34, lines 3-7). It is unclear if the purported unexpected results are solely the result of the active layer and not some combination of layer materials used in the device itself. See MPEP 716.02(d). Additionally, the Examiner notes the data shown corresponds to a single inventive example falling within the claimed range of 1:99 to 15:85, i.e. 6:94/8:92 in Figs. 6B and 7B. However, this does not demonstrate the criticality of the claimed range and is not 
Applicant argues on pages 14-15 that the unexpected benefit of the weight ratio of the small molecule component to polymer component is not limited to only a PCBM:P3HT active layer (corresponding to the example described in remarks pages 10-14), as a similar test was performed for PBDB-T:IT-M and results are shown in Table 2 (remarks page 12) and Fig. 26 on remarks page 15, maintaining a high percentage of the initial PCE. The Examiner respectfully disagrees. The Examiner appreciates the indication of a second composition, i.e. PDBD-T:IT-M, but this does not demonstrate the unexpected result occurs for the active layer composition as broadly as is claimed, that is, any small molecule component and any polymer. As there are a plethora of each component known in the art and even more various combinations, the showing of two exemplary compositions does not demonstrate the unexpected result is commensurate in scope with the device as broadly as it is claimed, as required in MPEP 716.02(d). Therefore, the allegations of unexpected results are insufficient to overcome the rejection of record above based upon Dupont.
Applicant’s arguments with respect to claims dependent from independent claims 1 and 8 have been fully considered, but are not persuasive. Applicant premises the allowability of dependent claims on their dependency from the independent claim(s). No additional arguments are presented. However, as discussed above and in the grounds of rejection, the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD SCHMIEDEL whose telephone number is (571)272-5197. The examiner can normally be reached M, T, Th, F: 10am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD J. SCHMIEDEL/Primary Examiner, Art Unit 1726